Exhibit 10.1

 

February 28, 2005

 

Mr. Steven T. Guillen

334 Blackfield Drive

Tiburon, California 94920

 

Dear Steven:

 

I am very pleased to extend, on behalf of OXIS International, Inc. (the
“Company”) this letter agreement (“Letter Agreement”) to you (the “Executive”)
which will address your terms of employment with the Company. We consider it
essential and in the best interests of our stockholders to attract and retain
the strongest key management personnel we can and the arrangements described in
this Letter Agreement are intended to address that goal.

 

  1. Duties

 

Commencing on February 28, 2005, or a date mutually agreed upon by the Company
and the Executive (“the Commencement Date”), you will serve as President and
Chief Executive Officer of OXIS International, Inc. based in Portland, Oregon,
reporting directly to Marvin S. Hausman, M.D. Chairman of the Board of Directors
of the Company and the Board of Directors. The Executive shall faithfully serve
the Company and its subsidiaries and shall devote his full time and attention to
the business and affairs of the Company and its subsidiaries and the performance
of his duties and responsibilities. Except upon the prior written consent of the
Company, Executive will not, during the term of this Letter Agreement, (i)
accept any other employment, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
might interfere with Executive’s duties and responsibilities hereunder or create
a conflict of interest with the Company.

 

  2. Terms

 

Not withstanding anything to the contrary, the Executive’s employment
relationship with the Company is employment “at will”. As a result, the
Executive’s employment may be terminated by the Company’s Board of Directors or
by the Executive at any time (subject to the notice provision below), in each
case without any liability or obligation, except as set forth in this Letter
Agreement. If the Executive terminates his employment, he shall give the Company
written notice of such termination not less than sixty (60) days prior to the
effective date of such termination.

 

  3. Compensation

 

(a) Base Salary. During the term of the Executive’s employment, the Executive
will receive a base salary of $250,000 per annum, payable in biweekly increments
in arrears, subject to annual salary and performance reviews and potential
salary increases at the sole discretion of the Board.

 



--------------------------------------------------------------------------------

(b) Bonus. The Executive will be eligible for a performance-based bonus
determined at the discretion of the Board of Directors. The expected bonus range
will be between 25% and 50% of base salary, dependent upon attaining goals to be
mutually agreed between the Executive and the Oxis board of directors.

 

  4. Option Grant

 

(a) The Company’s Chairman of the Board of Directors has approved a
recommendation, to be presented to and approved by the Company’s Compensation
Committee of the Board of Directors, prior to Executive’s Commencement Date (the
date on which the Compensation Committee provides approval being the “Approval
Date”) that you receive an irrevocable stock option grant under the Company’s
2003 Stock Incentive Plan (“Option Plan”) (and/or pursuant to a standalone grant
outside of the Option Plan) in the amount of 600,000 shares of Common Stock of
the Company. Twenty five percent of the award or 150,000 shares will vest on the
commencement date, a further twenty five percent on the first anniversary of the
commencement date, a third twenty five percent on the second anniversary date
and the final twenty five percent on the third anniversary date. The options
will have an exercise price per share equal to the last sale price of the
Company’s Common Stock as of the last business day before the Approval Date and
will expire on the 10th anniversary of the Approval date. Additional equity
grants may be awarded by action of the Company’s Board of Directors or a duly
authorized committee of the Board and, if made, will be made in a manner
commensurate with Senior Executives, the terms and conditions of which shall be
a determined under the Company’s Option Plan and by the Company’s Board or its
Compensation Committee of the Board of Directors.

 

(b) In the event of a Change in Control as described below in the Special Change
in Control Provisions, and with respect to all options granted or authorized by
Section 4(a), but not vested at the time of Change in Control, such options
shall, immediately and automatically as of the effective date of such Change in
Control, vest and become exercisable for the period set forth in Section 4(a)
ten (10) years from Approval Date). In addition, the options shall vest
immediately in the event that the executive terminates his employment with “good
reason” as defined in section 11e below.

 

Special Change of Control Provisions

 

For purposes of this agreement, “change in control shall mean any of the
following transactions or events effecting a change in ownership or control of
the company:

 

(i) a merger, consolidation, or reorganization approved by the company’s
stockholders, unless securities representing more than (50%) of the total
combined voting power of the voting securities of the successor company are
immediately thereafter beneficially owned, directly or indirectly, and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction,
or

 



--------------------------------------------------------------------------------

(ii) any stockholder-approved transfer or any other disposition of all of the
Company’s assets, or

 

(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control, the Company), of
beneficial ownership (within the meaning of Rule 13d of the 1934 Act) of
securities possessing more than (50%) of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders, or

 

(iv) a change in the composition of the Board such that (a) five (5) or more
board members resign or are otherwise removed as Board members within any period
of six (6) consecutive months or less; or (b) five (5) or more Board members opt
not to stand for re-election to the Board within any period of six (6)
consecutive months or less; or (c) any combination of the foregoing subsections
5(iv)(a) or 5(iv)(b) occurs such that five (5) or more board member positions
are affected by a combination of resignations/removals, the option not to stand
for re-election, or the increase/decrease of the authorized number of Board
members within any period of six (6) consecutive months or less. As an example
of the foregoing, and for illustrative purposes only, in the event that two (2)
Board members resign and five (5) Board members opt not to stand for
re-election, all of which occur within any period of six (6) months or less, a
Change of Control will be deemed to have occurred.

 

  5. Share Purchase

 

The Company will permit the Executive to purchase, at market price, up to
600,000 shares of the Company’s common stock from the pool of shares reserved in
the Option Plan.

 

  6. Board Seat

 

A recommendation will be made to the Nominating Committee of the Company’s Board
of Directors to name you as a new member of the Board of Directors at the
Company’s next regularly scheduled board meeting.

 

  7. Fringe Benefits

 

(a) The Executive will be paid a car allowance at the rate of $500.00 each
month, this amount is expected to support the acquisition/lease of any car of
your choosing as well as its operating costs and any associated insurances. Any
expenditure associated with fuel re-imbursement will be made commensurate with
standard company practices.

 

(b) The Executive will be eligible for group life and health insurance
consistent with the Company’s existing program. A benefits program review will
be provided under separate cover. The Executive shall have the option to decline
to participate in the Company’s existing health plan, in which event Executive
shall receive

 



--------------------------------------------------------------------------------

a monthly payment equivalent to what Executive’s premium (for himself, spouse
and dependents) would be under another insurance plan. The difference between
Company’s existing health plan and Executive’s chosen plan shall not exceed $500
a month.

 

(c) Executive shall be eligible for participation in Company’s 401(k) plan
including any matching program.

 

(d) The Executive will also be entitled to four weeks of vacation which will
accrue from the Commencement Date. All vacation accrued will carry over year to
year, however, the point at which the total number of vacation hours accrued
exceeds two additional weeks, no additional accruals will be earned until the
amount is reduced below the maximum.

 

  8. Relocation Package

 

The Company has offered to pay for the relocation of the Executive and his
immediate family to an area proximate to the Company’s headquarters office. The
costs will cover two family familiarization visits to Portland and the cost of
temporary housing for up to two months. Direct out-of-pocket costs associated
with moving household furniture, etc. will be covered.

 

  9. Reimbursements

 

Executive shall be reimbursed by the Company for business expenses incurred by
Executive in the performance of his duties, provided Executive furnishes the
Company with vouchers, receipts, and other details of such expenses.

 

  10. Sarbanes-Oxley and D & O Insurance

 

(a) Executive has certain responsibilities and obligations under the legislation
popularly known as “Sarbanes-Oxley,” as well as similar state or federal
legislation currently enacted into law, or enacted in the future. To the fullest
extent allowed under applicable law, Company shall indemnify, hold harmless and
defend Executive from any civil, administrative or criminal prosecution of any
alleged violations of Sarbanes-Oxley or similar state or federal statute.

 

(b) Company also shall maintain Directors and Officers insurance, general
liability insurance, product/pharmacological liability insurance and other
insurance as deemed appropriate by the Board to provide coverage of Executive in
the discharge of his duties.

 

  11. Severance Payments

 

Subject to the provisions of subsection (d) below and the other terms and
conditions of this Letter Agreement, in the event (i) the Company terminates the
Executive’s employment without “cause” (ii) within twelve months after a Change
of Control (as defined above), the Executive terminates his employment with
“good reason” or (iii) the Executive’s employment terminates as a result of the
Executive’s death or

 



--------------------------------------------------------------------------------

disability (any of the foregoing being a “Severance Termination”), the Company
will provide the Executive the following benefits, which shall be the only
severance benefits or other payments with respect to the Executive’s employment
with the Company to which the Executive shall be entitled. Without limiting the
generality of the foregoing, these benefits, together with those set forth in
Section 12 below, are in lieu of all salary and bonuses for periods ending on
the date of termination, accrued vacation and other rights the Executive may
have against the Company or its affiliates.

 

(a) After a Severance Termination, the Executive will receive payment of an
amount equal to one month of his base salary in effect at the time of the
Severance Termination for a period of twelve months.

 

(b) Upon a Severance Termination, the Executive shall be able to exercise any
options which have vested on or before the termination date until the later of
(a) the 5th anniversary of the Approval Date as set forth in Section 4 herein
or; (b) the third anniversary of the date of termination.

 

(c) Upon a Severance Termination, the Executive will receive continued coverage
under the Company’s medical and health plans in accordance with COBRA rules and
regulations following the termination date (including any period as may be
required by law), provided that coverage will end if the Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits.

 

(d) All compensation and benefits described above in (a) through (c) of this
Section 11 will be contingent upon (i) the Executive’s execution of a waiver and
release of all claims against the Company substantially in the form as approved
by the OXIS Board of Directors (however, such waiver and release form shall not
materially modify or alter the terms of this Letter Agreement, nor shall such
form place any conditions, restrictions or approvals, such as Board approvals or
otherwise, on Executive’s right to receive any benefit of any sort pursuant to
this Letter Agreement) and expiration of the seven-day revocation period
referred to in the release, (ii) the Executive’s not engaging in any competition
with the Company during the period of his employment by the Company (iii) the
Executive’s “not engaging in any solicitation” during the period of his
employment by the Company.

 

(e) In this letter, the term “cause” means (a) the Executive’s failure to adhere
to any written policy of the Company if the Executive has been given a
reasonable opportunity to comply with such policy and cure the Executive’s
failure to comply (which reasonable opportunity to cure must be granted for a
period of ten days); (b) the willful and continued failure by the Executive, if
not cured within ten (10) days after receipt by the Executive of written notice
from the Company reasonably detailing the matters to be cured, to substantially
perform his material duties and responsibilities with the Company under this
Agreement as directed by the Board of Directors (other than any such failure
resulting from his incapacity due to physical or mental illness), (c) the
Executive’s appropriation (or attempted appropriation) of a business opportunity
of the Company, including attempting to secure or securing any personal profit
in connection

 



--------------------------------------------------------------------------------

with any transaction entered into on behalf of the Company; (d) the Executive’s
misappropriation (or attempted misappropriation) of any of the Company’s funds
or property (including without limitation trade secrets and other intellectual
property); (e) Executive committing a material breach of this Letter Agreement
or the non disclosure and inventions assignment agreement (the “NDA”) the
Executive is signing in connection with his employment with the Company, which
breach is not cured within ten (10) days after written notice to Executive from
the Company, or (f) the Executive’s conviction of, or the Executive’s entering
of a guilty plea or pleas of no contest with respect to, a felony or the
equivalent thereof. In this letter, the term “good reason” means (i) the
Executive’s assignment (without the Executive’s consent) to a position, title,
responsibilities, or duties of a materially lesser status or degree of
responsibility than the position, responsibilities, or duties of Chief Executive
Officer of the Company (a change in title of President does not trigger this
severance provision). (ii) the relocation (without the Executive’s consent) of
the Company’s principal office at which the Executive is principally employed to
a location which is more than 30 miles from the location of the Company’s
principal offices on the date of this Letter Agreement provided, however, that
the Executive must have given the written notice to the Company that the
Executive believes he has the right to terminate employment for good reason,
specifying in reasonable detail the events comprising the good reason, and the
Company fails to eliminate the good reason within fifteen (15) days after
receipt of the notice.

 

(f) The Executive will not be required to mitigate the amount of any payment
provided for in this Letter Agreement by seeking other employment or otherwise

 

The Executive acknowledges that the arrangements describe in this Letter
Agreement will be the only obligations of the Company or its affiliates in
connection with any determination by the Company to terminate the Executive’s
employment with the Company. This Letter Agreement does not terminate, alter, or
affect the Executive’s rights under any plan or program of the Company in which
the Executive may participate, except as explicitly set forth herein. The
Executive’s participation in such plans or programs will be governed by the
terms of such plans and programs.

 

Notwithstanding anything herein to the contrary, it is the intention of the
parties that the Letter Agreement shall be construed in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
regulations issued thereunder, and any other published interpretive authority,
as issued or amended from time to time. To the extent applicable, all payments
made pursuant to this Letter Agreement shall comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code (and shall be made within a time frame
which will not unnecessarily delay payment of amounts owed and will avoid the
incurrence or payment of any penalty).

 

  12. Other Payments in the Event of Termination of Employment

 

In the event of the termination of Executive’s employment for any reason, the
Executive will be entitled to receive upon such termination payment of all
accrued, unpaid salary to the date of termination and a “pro rata portion” of
his/her “bonus for the

 



--------------------------------------------------------------------------------

year of termination” (as those terms are defined below). “Pro rata portion”
means the number of days in the calendar year of termination up to and including
the date of termination divided by the total number of days in that full
calendar year. The “bonus for the year of termination” means the amount the
Executive would have been likely to earn if he/she had been employed for the
full year, as determined in good faith by the Board of Directors of the Company
or a committee thereof.

 

  13. Withholding: Nature of Obligations

 

The Company will withhold taxes and other legally required deductions from all
payments to be made hereunder. The Company’s obligations to make payments under
this letter are unfunded and unsecured and will be paid out of the general
assets of the Company.

 

  14. Representations and Covenants of the Executive

 

The Executive represents and warrants to the Company that (a) he has full power
and authority to enter into this Letter Agreement and to perform his duties
hereunder, (b) the execution and delivery of this Letter Agreement and the
performance of his duties hereunder shall not result in an actual (as opposed to
merely asserted) breach of, or constitute an actual (as opposed to merely
asserted) default under, any agreement or obligation to which he may be bound or
subject, including without limitation any obligations of confidentiality,
non-competition, non-solicitation or use of information, (c) this Letter
Agreement represents a valid, legally binding obligation on him and is
enforceable against him in accordance with its terms except as the
enforceability of this Letter Agreement may be subject to or limited by general
principles of equity and by bankruptcy or other similar laws relating to or
affecting the rights of creditors, (d) to the Executive’s knowledge, the
services contemplated by this Letter Agreement do not (i) infringe any third
party’s copyright, patent, trademark, trade secret or other proprietary right,
or (ii) violate any law, statute, ordinance or regulation, and (e) the Executive
has resigned from all positions as an employee, officer, director or executive
of prior employers. The Executive covenants to the Company that during his
employment with the Company (a) he shall not (i) intentionally use, in
connection with his employment with the Company, any confidential or proprietary
information or materials belonging to any third person or entity, or (ii)
knowingly violate any law, statute, ordinance or regulation and (b) he shall not
breach (i) any agreement with any third party to keep in confidence any
confidential or propriety information, knowledge or data acquired prior to his
execution of this Letter Agreement or (ii) any obligations of confidentiality,
non-competition, non-solicitation or use of information.

 

  15. Amendments; Waivers; Remedies

 

This Letter Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Letter Agreement shall not
constitute

 



--------------------------------------------------------------------------------

a waiver of such right. Any waiver of any breach of this Letter Agreement shall
not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

  16. Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph at the Company’s address set forth above and the Executive address
indicated below.

 

  17. Severability

 

If any provision of this Letter Agreement shall be held by a court to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Letter Agreement shall remain
in full force and effect. In the event that the time period or scope of any
provision is declared by a court of competent jurisdiction to exceed the maximum
time period or scope that such court deems enforceable, then such court shall
reduce the time period or scope to the maximum time period or scope permitted by
law.

 

  18. Governing Law

 

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon and the courts sitting in Multnomah County, Oregon
shall have exclusive jurisdiction over any claims arising hereunder.

 

  19. Entire Agreement

 

This Letter Agreement is intended to be the final, complete, and exclusive
statement of the terms of Executive’s employment by the Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein (including the
NDA, the Company’s 2003 Stock Incentive Plan and the waiver and release
agreement attached as Exhibit A).

 



--------------------------------------------------------------------------------

  20. Executive Acknowledgement

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS LETTER AGREEMENT, THAT EXECUTIVE HAS READ AND
UNDERSTANDS THE LETTER AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL
EFFECT, AND THAT EXECUTIVE HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN
JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED
IN THIS LETTER AGREEMENT.

 

If this letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.

 

Sincerely,

/s/ Marvin S. Hausman, M.D.

OXIS INTERNATIONAL, INC.

By: Marvin S. Hausman, M.D.

Title: Chairman

 

I agree to the terms and conditions of this Letter Agreement

 

/s/ Steven T. Guillen

--------------------------------------------------------------------------------

 

;    02 / 28 / 05

          Date

Name  

 